DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
Applicant provides arguments related to the added limitation of a reset transistor connected to each FD being horizontally adjacent to other claims switches.  Applicant cited Fig. 4 for support for such a limitation.  Applicant then discusses the references of the rejection and their perceived locations for the reset transistors.
However, this is unpersuasive as Applicant is referencing circuit diagrams for physical locations of components (i.e. what is adjacent to what).  Circuit diagrams merely show electrical connections between components and do not inherently represent their physical locations within the actual circuit.  Specifically, in image sensors physical locations are typically provided by circuit layouts which Applicant’s specification 
Therefore, Applicant’s arguments are unpersuasive as there appears to not be written description support for the reset transistor being “horizontally adjacent to each switch of the plurality of switches changing over between connection and disconnection of the floating interconnection line”.  Additionally, Yamashita shows a same electrical connection as that of Applicant’s Fig. 4 regardless of fact that the components were not necessarily drawn in the same position.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 11-13
Claim 1 states “a reset transistor connected to each FD is horizontally adjacent to each switch of the plurality of switches changing over between connection and disconnection of the floating interconnection line” which provided for a positional relationship of the reset transistor and the switch.  However, the specification only provides circuit diagrams which show electrical connections between components but not physical locations of components.  There are no details within the written description that recites specific locations of components that would support saying the reset transistor is horizontally adjacent to the switches.
Claims 11-13 comprise similar issues to that of claim 1.
Claims 2-7 incorporate the issues as discussed above with respect to claim 1.
Note: for the purpose of examination the Examiner will presume the limitation discussed above is merely an electrical connection as shown in Fig. 4 as Applicant indicated this is what was intended to be claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0312964 A1 to Yamashita et al.
With respect to claim 1 Yamashita discloses, in Fig. 1-10, a solid-state imaging device comprising: a plurality of FDs (floating diffusions) (1003a-c), each FD set in a unit of shared pixels including at least two or more pixels (1001) (Fig. 10 and paragraph 81-82); a floating interconnection line (1009) connecting the plurality of FDs, one or more FDs being provided in each row having a predetermined row number (Fig. 10 and paragraph 83); and a plurality of switches (1007a-c) changing over between connection and disconnection of the floating interconnection line to and from the FDs in each row, wherein a reset transistor (1005a-c) connected to each FD is horizontally adjacent to each switch of the plurality of switches changing over between connection and disconnection of the floating interconnection line (Fig. 10; where applicant points to Fig 4 of their specification as support for this limitation, as can be seen Yamashita has the same electrical connections for the reset transistor, the FD and the switches, therefore, it must satisfy the limitation).
With respect to claim 2 Yamashita further discloses wherein the plurality of switches (1007a-c) corresponding to the one or more FDs in each row having the predetermined row number, one or more switches to be subjected to summation among the plurality of switches being connected to the floating interconnection line in response to a demanded resolution (paragraph 43 and 82). 
With respect to claim 3 Yamashita further discloses wherein the plurality of switches (1007a-c) corresponding to the one or more FDs in each row having the predetermined row number, the one or more switches to be subjected to summation for the unit of shared pixels among the plurality of switches being connected to the floating interconnection line in response to the demanded resolution (paragraph 43 and 82).
With respect to claim 4 Yamashita further discloses wherein the plurality of switches (1007a-c) connectable to the floating interconnection line and corresponding to the one or more FDs in each row having the predetermined row number, the one or more switches for the unit of shared pixels to be subjected to summation among the plurality of switches being connected to the floating interconnection line at a same time in response to the demanded resolution (paragraph 43).
With respect to claim 5 Yamashita further discloses wherein the plurality of switches (1007a-c) connectable to the floating interconnection line and corresponding to the one or more FDs in each row having the predetermined row number, the one or more switches for the unit of shared pixels to be subjected to summation among the plurality of switches being connected to the floating interconnection line at different times in response to the demanded resolution so that timing of connection of the plurality of switches to the floating interconnection line is staggered (paragraph 53).
With respect to claim 7 Yamashita further discloses wherein the unit of shared pixels is each configured with a plurality of pixels in a Bayer array (paragraph 60).
Claims 11-13 are rejected for similar reasons as claim 1 above.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0312964 A1 to Yamashita et al in view of U.S. Patent 7,705,900 to Guidash.
With respect to claim 6 Yamashita further discloses a vertical signal line (1008) transferring pixel signals of the unit of shared pixels via the plurality of FDs in a unit of columns of the shared pixels of the unit of shared pixels (Fig. 10 and paragraph 83). 
Yamashita does not expressly disclose a column straddling floating interconnection line transferring the pixel signals to different vertical signal lines and connecting a plurality of floating interconnection lines in different columns.
However, horizontal binning transistors used in conjunction with vertical binning transistors are well known and expected in the art.  For example, Guidash teaches, in Fig. 5 providing a set of switches (110) connected to a set of floating diffusions (50) to bin pixels in the vertical direction (column 3 lines 16-38) and also switches (130) that allow for binning the pixels in the horizontal direction (column 3 lines 49-54).  Therefore, Yamashita teaches a column straddling floating interconnection line (i.e. line formed by FD and switches 130) transferring the pixel signals to different vertical signal lines and connecting a plurality of floating interconnection lines in different columns.  At the time the invention was made it would have been obvious to one of ordinary skill in the art to have used horizontal binning transistors as taught by Guidash with the vertical binning system as disclosed by Yamashita for doing so would merely be a combination of prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

March 9, 2022